EXHIBIT 10.8
 
EXECUTION COPY
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of January, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2012
(the “Pooling and Servicing Agreement”), and PHH Mortgage Corporation, a New
Jersey corporation (“PHH”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1 (the
“Mortgage Loan Schedule”) now serviced by PHH (together with its successors and
assigns, the “Servicer”) for Assignor and its successors and assigns pursuant to
the Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated as of July
21, 2010, between Assignor and PHH (the “Purchase and Servicing Agreement”) and
the servicing thereof shall be subject to the terms of the Purchase and
Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Purchase and Servicing
Agreement.  Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.


Assignment and Assumption


1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor and assumes such obligations.


2.           [Reserved].


3.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase and Servicing Agreement, and
Assignee hereby accepts such assignment from Depositor and assumes such
obligations.


4.           [Reserved].

 
 

--------------------------------------------------------------------------------

 


5.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Purchase and Servicing Agreement), by all of the terms, covenants
and conditions of the Purchase and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and PHH all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans, and Assignor is released from such
obligations.


6.           [Reserved].


7.           PHH hereby acknowledges the foregoing assignments and assumptions
and agrees that Assignee shall be the “Purchaser” under the Purchase and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


8.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PHH as of the date hereof that:

                           (a)            Attached hereto as Attachment 2 is a
true and accurate copy of the Purchase and Servicing Agreement, which agreement
is in full force and effect as of the date hereof and the provisions of which
have not been waived, amended or modified in any respect, nor has any notice of
termination been given thereunder;


(b)           Assignor is the lawful owner of its interests, rights and
obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans, free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Purchase and Servicing
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to PHH with respect to the Mortgage Loans under the Purchase and Servicing
Agreement;


(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
and Servicing Agreement;
 
 
2

--------------------------------------------------------------------------------

 

                              (e)            Assignor has full corporate power
and authority to execute, deliver and perform its obligations under this
Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this Agreement is in the
ordinary course of Assignor’s business and will not conflict with, or result in
a breach of, any of the terms, conditions or provisions of Assignor’s charter or
by-laws or any legal restriction, or any material agreement or instrument to
which Assignor is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Assignor or its property is subject.  The execution, delivery and performance by
Assignor of this Agreement and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of Assignor.  This Agreement has been duly executed and delivered by
Assignor and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


9.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and PHH that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 
3

--------------------------------------------------------------------------------

 


10.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PHH that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement.  The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
Assignor, will constitute the valid and legally binding obligation of Assignee
enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


11.          PHH warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

                            (a)           Attached hereto as Attachment 2 is a
true and accurate copy of the Purchase and Servicing Agreement, which agreement
is in full force and effect as of the date hereof and, except to the extent
modified by this Agreement, the provisions of which have not been waived,
amended or modified in any respect, nor has any notice of termination been given
thereunder;


(b)           PHH is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to service the Mortgage Loans pursuant to the Purchase and
Servicing Agreement and otherwise to perform its obligations under the Purchase
and Servicing Agreement;


(c)           PHH has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein.  The consummation of the transactions contemplated by this
Agreement is in the ordinary course of PHH’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
PHH’s charter or by-laws or any legal restriction, or any material agreement or
instrument to which PHH is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which PHH
or its property is subject.  The execution, delivery and performance by PHH of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PHH.  This Agreement has been duly executed and delivered by PHH and, upon the
due authorization, execution and delivery by Assignor and Assignee, will
constitute the valid and legally binding obligation of PHH enforceable against
PHH in accordance with its terms except as enforceability may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and by general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PHH in connection with the execution, delivery or performance by PHH
of this Agreement, or the consummation by it of the transactions contemplated
hereby.


Restated PHH Representations and Warranties


12.          (i)             [Reserved].


 (ii)            Pursuant to Section 3.07 of the Purchase and Servicing
Agreement, PHH hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Sections 3.01 and 3.02 of the Purchase and Servicing
Agreement as of the date hereof and (b) the representations and warranties set
forth in Section 3.03 of the Purchase and Servicing Agreement with respect to
each Mortgage Loan as of the respective Funding Date, as if such representations
and warranties were set forth herein in full.  In the event of a breach of any
representations and warranties set forth in Sections 3.01, 3.02 or 3.03 of the
Purchase and Servicing Agreement as of the Funding Date or the date hereof, as
the case may be, Depositor and Assignee shall be entitled to all of the remedies
set forth in the Purchase and Servicing Agreement.


Repurchase Upon Breach of Representations and Warranties
 
                            13.            (a)           Assignor hereby
covenants and agrees that, if a breach of any representation and warranty set
forth in Section 3.03 of the Purchase and Servicing Agreement exists on the date
hereof that materially and adversely affects the value of any Mortgage Loan or
the interest of Assignee in any Mortgage Loan and such breach did not exist as
of the Funding Date of that Mortgage Loan, Assignor shall have a period of 60
days from the earlier of either discovery or receipt of written notice from
Assignee to Assignor of such breach within which to correct or cure such
breach.  A breach of representations and warranties in the first sentence of
Section 3.03(21) and Sections 3.03(41) and (52) of the Purchase and Servicing
Agreement shall be deemed to materially and adversely affect the value of the
related Mortgage Loan and the interest of the Assignee therein.  Assignor hereby
covenants and agrees that if any breach cannot be corrected or cured within such
60 day period, then Assignor shall repurchase the related Mortgage Loan at the
Repurchase Price not later than 90 days after its discovery or receipt of notice
of such breach by wire transfer of immediately available funds to such account
as Assignee shall specify to Assignor.

 
5

--------------------------------------------------------------------------------

 
 
                              (b)            Assignor and Assignee agree that
the resolution of any controversy or claim arising out of or relating to an
obligation or alleged obligation of Assignor to repurchase a Mortgage Loan or
Mortgage Loans pursuant to Section 13(a) above shall be by Arbitration
administered by the American Arbitration Association.  If any such controversy
or claim has not been resolved to the satisfaction of both Assignor and
Assignee, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter.
 
                              (c)            To commence Arbitration, the moving
party shall deliver written notice to the other party that it has elected to
pursue Arbitration in accordance with this Section 13, provided that if Assignor
has not responded to Assignee's notification of a breach of a representation and
warranty, Assignee shall not commence Arbitration with respect to that breach
before 60 days following such notification in order to provide Assignor with an
opportunity to respond to such notification.  Within 10 Business Days after a
party has provided notice that it has elected to pursue Arbitration, each party
may submit the names of one or more proposed Arbitrators to the other party in
writing.  If the parties have not agreed on the selection of an Arbitrator
within five Business Days after the first such submission, then the party
commencing Arbitration shall, within the next 5 Business Days, notify the
American Arbitration Association in New York, New York and request that it
appoint a single Arbitrator with experience in arbitrating disputes arising in
the financial services industry.
 
    (d)            It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.
 
                             (e)            The finding of the Arbitrator shall
be final and binding upon the parties. Judgment upon any arbitration award
rendered may be entered and enforced in any court of competent jurisdiction. The
costs of the  Arbitrator shall be shared equally between both parties.   Each
party, however, shall bear its own attorneys fees and costs in connection with
the Arbitration.
 
 
6

--------------------------------------------------------------------------------

 
Recognition of Assignee


14.          (a)            From and after the date hereof, subject to Sections
16 and 17 below, PHH shall recognize Assignee as owner of the Mortgage Loans and
will service the Mortgage Loans and perform its obligations hereunder and under
the Purchase and Servicing Agreement for the benefit of the Assignee in
accordance with this Agreement and the Purchase and Servicing Agreement, each as
modified hereby and as may be amended from time to time, as if Assignee and PHH
had entered into a separate purchase and servicing agreement for the purchase
and servicing of the Mortgage Loans.


(b)            [Reserved].


(c)            It is the intention of Assignor, Depositor, PHH and Assignee that
this Agreement shall constitute a separate and distinct servicing agreement, and
the entire servicing agreement, between PHH and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.


15.          The Mortgage Loans shall be serviced by PHH for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


16.          (a)            Controlling Holder Rights.  PHH agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities of
the Assignee under each of the following sections of the Purchase and Servicing
Agreement:


Purchase and Servicing Agreement:
 
Section
 
Matter
     
3.04
 
Repurchase and Substitution
     
7.06
 
Purchaser's Right to Examine Servicer Records; Reports



(b)           Notwithstanding Sections 1, 2 and 14 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase and Servicing Agreement listed below:
 
 
7

--------------------------------------------------------------------------------

 
 
Purchase and Servicing Agreement:
 
Section
 
Matter
3.06
 
Purchase Price Protection
     
Article XIII
 
Compliance with Regulation AB

 
(c)            In addition, PHH agrees to furnish to Assignor and to Wells Fargo
Bank, N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Assignee by
PHH pursuant to any of the sections of the Purchase and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:
 
Purchase and Servicing Agreement:


Section
         
5.09
 
Transfer of Accounts
     
6.02
 
Reporting
     
Section 13.04
 
Servicer Compliance Statement
     
Section 13.05
 
Report on Assessment of Compliance and Attestation



              (d)             If there is no Controlling Holder under the
Pooling and Servicing Agreement, then all rights and responsibilities assumed by
the Controlling Holder pursuant to Section 16(a) shall terminate and revert to
Assignee.


Assignor will provide thirty (30) days notice to PHH, the Master Servicer and
the Trustee of any such termination of which Assignor has knowledge.


Amendments to Purchase and Servicing Agreement


17.          [Reserved].


18.          The parties agree that the Purchase and Servicing Agreement shall
be amended, solely with respect to the Mortgage Loans, as follows:

 
8

--------------------------------------------------------------------------------

 
 
                              (a)             Definitions.

(i)           The definitions of “Arbitration,” “Business Day,” “Designated
Guidelines,” “Eligible Account,” “Opinion of Counsel,” “Permitted Investment,”
“Repurchase Price,” “Servicing Fee” and “Servicing Fee Rate” set forth in
Section 1.01 of the Purchase and Servicing Agreement shall be deleted and
replaced in their entirety as follows, and the definition of “Stated Principal
Balance” as set forth below shall be added to Section 1.01 following the
definition of “Proprietary Lease” (capitalized terms not defined in the Purchase
and Servicing Agreement but listed on Attachment 3 shall be defined as specified
on Attachment 3):


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.


Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, or the State of New Jersey, or the State of
California, or the State of Maryland or the State of Minnesota, or (iii) a day
on which banks in the State of New York, or the State of New Jersey, or the
State of California, or the State of Maryland or the State of Minnesota are
authorized or obligated by law or executive order to be closed.
 
Designated Guidelines:  As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest.  If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 
9

--------------------------------------------------------------------------------

 


Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.


Permitted Investments:  At any time, any one or more of the following
obligations and securities:
 
(i)            direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)          repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i)  above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;


(iv)          securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Permitted Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Permitted Investments to exceed 10% of the
aggregate outstanding principal balances of all of the Mortgage Loans and
Permitted Investments;

 
10

--------------------------------------------------------------------------------

 


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)          any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;


provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.


Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
Unpaid Principal Balance of such Mortgage Loan plus (ii) interest on such Unpaid
Principal Balance at the Note Rate from and including the last Due Date through
which interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, minus (iii) amounts received in respect of
such repurchased Mortgage Loan which are being held in the Collection Account
for distribution in connection with such Mortgage Loan and, if the Servicer is
also the Seller, minus (iv) any unreimbursed Monthly Advances (including
Non-recoverable Advances) and any unpaid Servicing Fees made by or owing to the
Servicer and allocable to such repurchased Mortgage Loan, which amounts shall be
deposited in the Collection Account for withdrawal by the Servicer in accordance
with Section 5.05; provided, however, that Servicer shall only be entitled to
reimburse itself for Monthly Advances pursuant to Section 5.05(3) and any unpaid
Servicing Fees pursuant to Section 5.05(4) from Repurchase Price proceeds to the
extent that such Monthly Advances and unpaid Servicing Fees have not been
subtracted in accordance with this definition; and provided, further, that,
notwithstanding the provisions of Section 5.05 to the contrary, if Servicer as
Seller or Servicer is required to repurchase a Mortgage Loan pursuant to Section
3.04, Servicer’s right to reimburse itself pursuant to Section 5.05(4) shall be
subsequent to the payment to Purchaser of the Repurchase Price pursuant to
Section 3.04, and all other amounts required to be paid to the Purchaser with
respect to the Mortgage Loan.

 
11

--------------------------------------------------------------------------------

 


Servicing Fee:  With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Stated
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.


Servicing Fee Rate:  A per annum rate equal to 0.25%.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with the Purchase and Servicing Agreement and Customary Servicing Procedures,
the Servicer shall service the Mortgage Loans with a view to the best interests
of all holders of the Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through
Certificates as a single class.


 (c)           Collection of Mortgage Loan Payments and Segregated Collection
Account.


 (i)           The following paragraph shall be added to Section 5.02:


Mortgage Loan payments received by the Servicer will be deposited within one
Business Day of receipt into a clearing account that is an Eligible
Account.  The Mortgage Loan payments may be commingled with payments of other
mortgagors and investors for up to two Business Days prior to the Servicer
depositing the Mortgage Loan payments in the 2012-1 Collection Account.  Such
clearing account shall not be used for operational or corporate purposes of the
Servicer.


 (ii)          The Servicer shall establish a Collection Account pursuant to
Section 5.04 of the Purchase and Servicing Agreement which shall be titled “PHH
Mortgage Corporation, as trustee and/or bailee for U.S. Bank National
Association, as trustee of the Sequoia Mortgage Trust 2012-1” (the “2012-1
Collection Account”), which shall be the Collection Account under this Agreement
for all purposes.  If the 2012-1 Collection Account is no longer an Eligible
Account, the Servicer shall transfer the 2012-1 Collection Account to an account
that is an Eligible Account.

 
12

--------------------------------------------------------------------------------

 
 
 (d)           Section 3.04  Repurchase and Substitution.


 (i)           The second paragraph of Section 3.04 shall be amended and
replaced, to read in its entirety as follows:


 Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other.  A breach of
representations and warranties in the first sentence of Section 3.03(21) and
Sections 3.03(41) and (52) hereof, shall be deemed to materially and adversely
affect the value of the related Mortgage Loan and the interest of the Purchaser
therein.  With respect to the representations and warranties contained in
Section 3.03 that are made to the Seller’s knowledge, if it is discovered by
either the Seller or the Purchaser that the substance of such representation and
warranty is inaccurate and such inaccuracy materially and adversely affects the
value of the related Mortgage Loan or the interests of the Purchaser therein,
the Purchaser shall be entitled to all the remedies to which it would be
entitled for a breach of such representation or warranty, including, without
limitation, the repurchase requirements contained herein, notwithstanding
Seller’s lack of knowledge with respect to the inaccuracy at the time the
representation or warranty was made.


(ii)          Clause (ii) of the second sentence of the third paragraph of
Section 3.04 shall be amended and replaced, to read in its entirety as follows:


(ii) except for a breach of the representation and warranty in Section 3.03(52)
hereof, make an indemnification payment to Purchaser in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach.


(iii)         The last sentence of the third paragraph of Section 3.04 shall be
amended and replaced, to read in its entirety as follows:


If the breach of representation and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to this Section 3.04 was the
representation and warranty set forth in clause (9) or (41) of Section 3.03
hereof, then the Seller shall pay to the Purchaser, concurrently with and in
addition to the remedies provided in this Section 3.04, an amount equal to any
liability, penalty or expense that was actually incurred and paid out of or on
behalf of the Purchaser, and that directly resulted from such breach, or if
incurred and paid by or on behalf of the Purchaser thereafter, concurrently with
such payment.

 
13

--------------------------------------------------------------------------------

 
 
(e)            Section 5.01  Servicing Standards; Additional Documents; Consent
of Purchaser.


(i)  The first sentence of Section 5.01(3)(c) shall be amended and replaced, to
read in its entirety as follows:


(c)         consistent with the terms of this Agreement, and subject to the
REMIC Provisions if the Mortgage Loans have been transferred to a REMIC, the
Servicer may waive, modify or vary any term of any Mortgage Loan or consent to
the postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the Servicer has received the express written
consent of the Purchaser) the Servicer shall not enter into any payment plan or
agreement to modify payments with a Mortgagor lasting more than twelve (12)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Maximum Rate (if applicable), the Initial
Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the Gross
Margin (if applicable), agree to the capitalization of arrearages, including
interest, fees or expenses owed under the Mortgage Loan, make any future
advances or extend the final maturity date with respect to such Mortgage Loan,
or accept substitute or additional collateral or release any collateral for such
Mortgage Loan.


(ii) The first three sentences of Section 5.01(3)(h) shall be amended and
replaced, to read in their entirety as follows:


(h)         notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense or shall be reimbursable as a Servicing Advance.  Upon
completion of the Environmental Assessment, the Servicer shall promptly provide
the Purchaser with a written report of the Environmental Assessment.  In the
event (a) the Environmental Assessment report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes and (b) the
Purchaser provides written approval for the Servicer to proceed with foreclosure
or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient to fully reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Collection Account pursuant to
Section 5.05 hereof; provided, however, that if the costs associated with the
environmental clean up are projected to exceed $10,000, the Servicer shall
notify the Purchaser and shall have no obligation to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, or otherwise remediate or incur any
such clean up costs.

 
14

--------------------------------------------------------------------------------

 
 
(f)            Section 5.08  Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Insurance Policies; Collections Thereunder.


(i)          The first sentence of the second paragraph of Section 5.08 shall be
amended and replaced, to read in its entirety as follows:


With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(30) hereof, issued by an insurer described
in that Section, with respect to each Mortgage Loan for which such coverage is
required.


(ii)         The fourth sentence of the second paragraph of Section 5.08 shall
be amended and replaced, to read in its entirety as follows:


The Servicer shall not cancel or refuse to renew any Primary Insurance Policy in
effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with an insurer that satisfies
the standards set forth in Section 3.03(30) hereof.


(g)           Section 5.13  Realization Upon Specially Serviced Mortgage Loans
and REO Properties.  The second sentence of the first paragraph of Section 5.13
shall be amended and replaced, to read in its entirety as follows:


 In the event that any payment due under any Mortgage Loan remains delinquent
for a period of 45 days, the Servicer shall order an inspection of the related
Mortgaged Property and, except with respect to any Mortgage Loan for which the
Servicer is in the process of modifying or has modified the terms of such
Mortgage Loan, if the Mortgage Loan remains delinquent for a period of 90 days
or more, the Servicer shall commence foreclosure proceedings in accordance with
Customary Servicing Procedures and the guidelines set forth by Fannie Mae,
Freddie Mac, or FHFA, and FHA or VA, as applicable.

 
15

--------------------------------------------------------------------------------

 


(h)           Section 8.02  Purchaser Financial Statements.  Section 8.02 shall
be amended and replaced, to read in its entirety as follows:


 Section 8.02  [Reserved].


(i)            Section 11.01  Term and Termination.  Clause (2) of Section 11.01
shall be amended and replaced, to read in its entirety as follows:


(2)         In any case other than as provided under clause (1) hereof, the
obligations and responsibilities of the Servicer hereunder shall terminate upon:
the later of (a)(I) the final payment or other liquidation (or any advance with
respect thereto) of the last Mortgage Loan and (II) the disposition of all REO
Property and the remittance of all funds due hereunder and (b) the exercise of a
party of its Clean-up Call (as such term is defined in the Pooling and Servicing
Agreement).


(j)            REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase and Servicing Agreement (capitalized terms not
defined in the Purchase and Servicing Agreement to be as defined in the Pooling
and Servicing Agreement):


REMIC Provisions:       Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.
 
(ii)           The following additional provisions shall be added after Section
7.07, to read in its entirety as follows:


Section 7.08      Compliance with REMIC Provisions


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.

 
16

--------------------------------------------------------------------------------

 


(iii)         The following paragraph shall be added to the end of Section
11.13, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Trustee and
the Securities Administrator under the Pooling and Servicing Agreement an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed.  Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

 
17

--------------------------------------------------------------------------------

 


 (k)           Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Section
6.02 of the Purchase and Servicing Agreement, with the information included in
the ASF RMBS Reporting Package issued by the American Securitization Forum on
July 15, 2009, as revised from time to time, to the extent available.


 (l)            Avoidance of Consolidation.


 (i)           An additional “Event of Default” shall be listed in Section
10.01, to be inserted after clause (10), to read in its entirety as follows:
 
or (11) the purchase or holding of any securities issued in a Securitization
Transaction by any Servicer that is an insured depository institution, as such
term is defined in the Federal Deposit Insurance Act (an “insured depository
institution”) (any Servicer that is an insured depository institution, an “IDI
Servicer”) such that the IDI Servicer is required to consolidate any of the
Mortgage Loans on its financial statements under U.S. generally accepted
accounting principles;


 (ii)          The following Section 9.05 shall be inserted after Section 9.04,
to read in its entirety as follows:
 
 Section 9.05        Avoidance of Consolidation.


(a)           Each IDI Servicer hereby covenants and agrees that it shall not
hold or purchase any certificate (a “Certificate”) issued by the trust created
by the Pooling and Servicing Agreement referred to herein (the “Trust”) as part
of the initial offering of Certificates or if its holding or purchase of such
Certificate (or interest therein) would cause such IDI Servicer to be required
to consolidate any assets of the issuing entity on its financial statements
under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”).  Any IDI Servicer shall be deemed to have represented by
virtue of its purchase or holding of such Certificate (or interest therein) that
its holding or purchase of such Certificate (or interest therein) will not cause
such IDI Servicer to be required to Consolidate any assets of the issuing entity
on its financial statements.
 
 
18

--------------------------------------------------------------------------------

 

If an IDI Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If an IDI Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 9.05 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The IDI Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator.  The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the IDI Servicer.  The terms and conditions of any sale under
this Section 9.05 shall be determined in the sole discretion of the Securities
Administrator, and the Securities Administrator shall not be liable to any owner
of a Certificate as a result of its exercise of such discretion.  The IDI
Servicer shall indemnify and hold harmless the Depositor and the Trust from and
against any and all losses, liabilities, claims, costs or expenses incurred by
such parties as a result of such holding or purchase resulting in a
Consolidation.


(b) The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement to an insured depository institution (an
insured depository institution in such capacity, a “servicer transferee”) unless
the Servicer shall have received a representation from the servicer transferee
that the acquisition of such servicing rights and duties will not cause the
servicer transferee to be required to Consolidate any assets of the Trust on its
financial statements.  Any servicer transferee shall be deemed to have
represented by virtue of its acquisition of such servicing rights and duties
that such acquisition will not cause Consolidation.  Any servicer transferee
whose acquisition of such servicing rights and duties was effected in violation
of the restrictions in this Section 9.05 shall indemnify and hold harmless the
Servicer, the Depositor and the Trust from and against any and all losses,
liabilities, claims, costs or expenses incurred by such parties as a result of
such acquisition.


(m)           The Designated Guidelines attached as Exhibit 1.01 are hereby
removed from the Purchase and Servicing Agreement and the reference to
Designated Guidelines in the Table of Contents shall be replaced with
“[Reserved.]”


(n)           The first sentence of Section 5.14 is hereby deleted and replaced
in its entirety with the following:


 If title to any Mortgaged Property is acquired in foreclosure or by deed in
lieu of foreclosure (each, an “REO Property”), the deed or certificate of sale
shall be taken in the name of the Trust, where permitted by applicable law or
regulation, and where not so permitted, in the name of the trustee of the Trust
or its nominee.

 
19

--------------------------------------------------------------------------------

 


(o)           Indemnification Expenses.  The second sentence of Section 9.01 is
hereby deleted and replaced in its entirety with the following:


The Seller or Servicer, as the case may be, shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Mortgage Loan and/or any REO Property (ii) assume the defense of any such
claim and pay all expenses in connection therewith, including attorneys’ fees,
and (iii) promptly pay, discharge and satisfy any judgment, award, or decree
that may be entered against it or the Purchaser in respect of such claim.


19.            The rights under the Purchase and Servicing Agreement assigned to
the Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase and Servicing Agreement as amended by this Agreement.
 
Miscellaneous


20.           All demands, notices and communications related to the Mortgage
Loans, the Purchase and Servicing Agreement and this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, as follows:


(a)           In the case of PHH,


PHH Mortgage Corporation
One Mortgage Way
Mount Laurel, New Jersey  08054
Attention: Vice President Servicing


with a copy to


PHH Mortgage Corporation
One Mortgage Way
Mount Laurel, New Jersey  08054
Attention: Fred Kinkler, Assistant General Counsel
 
(b)          In the case of Assignee,


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1

 
20

--------------------------------------------------------------------------------

 


 (c)          In the case of Depositor,


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(d)          In the case of Assignor,


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(e)          In the case of the Master Servicer,


 Wells Fargo Bank, N.A.
 9062 Old Annapolis Road
 Columbia, Maryland 21045


 Telephone number:  (410) 884-2000
 Facsimile number: (410) 715-2380
 Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
 Attention:  Client Manager — Sequoia Mortgage Trust 2012-1
 
(f)           In the case of the Controlling Holder,


Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


 General Counsel at the same address
 
 
21

--------------------------------------------------------------------------------

 

               21.           This Agreement shall be construed in accordance
with the laws of the State of New York, except to the extent preempted by
Federal law, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws, without regard to the
conflicts of laws provisions of the State of New York or any other jurisdiction.


22.            No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


23.            This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or PHH may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PHH,
respectively, hereunder.


24.            This Agreement shall survive the conveyance of the Mortgage
Loans, the assignment the Purchase and Servicing Agreement by Assignor to
Assignee, and the termination of the Purchase and Servicing Agreement.


25.            This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
26.            The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto.  PHH hereby consents to such
exercise and enforcement.


27.            It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee as the Assignee (i) this
Agreement is executed and delivered by U.S. Bank National Association (“U.S.
Bank”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Trust is made and
intended not as a personal undertaking or agreement of or by U.S. Bank but is
made and intended for purposes of binding only the Trust, (iii) nothing herein
contained shall be construed as creating any liability on the part of U.S. Bank,
individually or personally, to perform any covenant either express or implied in
this Agreement, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall U.S. Bank in its individual
capacity or in its capacity as Trustee be personally liable for the payment of
any indebtedness, amounts or expenses owed by the Purchaser under the Servicing
Agreement (such indebtedness, expenses and other amounts being payable solely
from and to the extent of funds of the Trust) or be personally liable for the
breach or failure of any obligation, representation, warranty or covenant made
under this Agreement or any other related documents.

 
22

--------------------------------------------------------------------------------

 


28.           Master Servicer.  PHH hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee.  The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee hereunder and the rights of the Assignee as the
Purchaser under the Purchase and Servicing Agreement, including, without
limitation, the right to enforce the obligations of the Seller and Servicer
hereunder and thereunder and the right to exercise the remedies of the Purchaser
hereunder and thereunder, except to the extent such rights have been retained by
the Assignor under Section 16 hereof.


29.           PHH shall make all remittances due by it to the Purchaser with
respect to the Mortgage Loans to the following account by wire transfer of
immediately available funds:


 Wells Fargo Bank, N.A.
 San Francisco, California
 ABA# 121-000-248
 Account #3970771416
 Account Name: SAS Clearing
 FFC: Account #8386630, Sequoia Mortgage Trust 2012-1 Distribution Account


30.          PHH acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents under Section 2.04 of the Purchase and Servicing Agreement shall be
directed to Wells Fargo Bank, N.A., as custodian, using the form of Request for
Release in the form of Exhibit F hereto.  PHH shall provide the Custodian with
the specimen signatures of PHH's authorized servicing representatives using the
form in Exhibit D-3 hereto.  Notwithstanding Section 2.04 of the Purchase and
Servicing Agreement, PHH shall pay shipping expenses for any Mortgage Loan
Documents if there has been a breach of any representation or warranty made with
respect to the related Mortgage Loan in Section 3.03 of the Purchase and
Servicing Agreement.


31.          Assignor hereby requests that PHH furnish each Mortgagor with the
notice described in Section 2.07 of the Purchase and Servicing Agreement, in
accordance with the terms of Section 2.07 therein, and PHH hereby covenants that
it shall furnish each Mortgagor with such notice as provided therein.
 
 
23

--------------------------------------------------------------------------------

 

                32.           PHH hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PHH in writing of any change in the identity or contact information of the Rule
17g-5 Information Provider.  PHH shall have no liability for (i) the Rule 17g-5
Information Provider’s failure to post information provided by it in accordance
with the terms of this Agreement or (ii) any malfunction or disabling of the
website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 31 prohibit or restrict oral or written
communications, or providing information, between PHH, on the one hand, and any
Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to PHH, (ii) such Rating
Agency’s or NRSRO’s approval of PHH as a residential mortgage master, special or
primary servicer, or (iii) such Rating Agency’s or NRSRO’s evaluation of PHH’s
origination or servicing operations in general; provided, however, that PHH
shall not provide any information relating to the Mortgage Loans to such Rating
Agency or NRSRO in connection with such review and evaluation by such Rating
Agency or NRSRO unless: (x) borrower, property or deal specific identifiers are
redacted; or (y) such information has already been provided to the Rule 17g-5
Information Provider.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
 
Assignor
     
By:
     
Name:
     
Title:
         
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
     
By:
     
Name:
     
Title:
         
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee,
 
Assignee
     
By:
     
Name:
     
Title:
         
PHH MORTGAGE CORPORATION
     
By:
     
Name:
     
Title:
   



Accepted and agreed to by:


WELLS FARGO BANK, N.A.

Master Servicer



By:
   
Name:
   
Title:
   


 
25

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
KEY
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
Cash Out Amount
1
1000200
0.002500
   
1000200
2
2000000985
7121903640
1
1
0
7
 
2
1000200
0.003750
   
1000200
1
2000000817
7121006428
2
1
0
9
 
3
1000200
0.002500
   
1000200
2
2000001184
7122307155
1
1
0
6
 
4
1000200
0.002500
   
1000200
2
2000000958
7121754175
1
1
0
7
 
5
1000200
0.002500
   
1000200
2
2000000968
7121666429
1
1
0
7
 
6
1000200
0.003750
   
1000200
1
2000000343
7118457022
2
1
0
9
 
7
1000200
0.002500
   
1000200
2
2000000984
7121902899
1
1
0
7
 
8
1000200
0.002500
   
1000200
2
2000001515
7122451052
1
1
0
7
 
9
1000200
0.003750
   
1000200
1
2000000804
7120686444
2
1
0
7
 
10
1000200
0.003750
   
1000200
1
2000000641
7120816173
2
1
0
7
 
11
1000200
0.002500
   
1000200
2
2000001183
7122256725
1
1
0
7
 
12
1000200
0.002500
   
1000200
2
2000000627
5040351321
1
1
0
9
 
13
1000200
0.002500
   
1000200
2
2000001022
7121753466
1
1
0
9
 
14
1000200
0.003750
   
1000200
1
2000000918
7121085000
2
1
0
7
 
15
1000200
0.002500
   
1000200
2
2000000993
7121668326
1
1
0
7
 
16
1000200
0.002500
   
1000200
1
2000001271
7122356434
1
1
0
9
 
17
1000200
0.003750
   
1000200
1
2000000956
7120681791
2
1
0
7
 
18
1000200
0.002500
   
1000200
2
2000000867
7120768283
1
1
0
7
 
19
1000200
0.002500
   
1000200
2
2000000990
7121723493
1
1
0
7
 
20
1000200
0.002500
   
1000200
2
2000000972
7121753607
1
1
0
3
 
21
1000200
0.003750
   
1000200
1
2000000027
7116767018
2
1
0
7
 
22
1000200
0.002500
   
1000200
2
2000001075
7121657733
1
1
0
9
 
23
1000200
0.002500
   
1000200
2
2000000581
7120289157
1
1
0
7
 
24
1000200
0.002500
   
1000200
2
2000000874
7121251800
1
1
0
7
 
25
1000200
0.002500
   
1000200
1
2000001014
7121966142
1
1
0
7
 
26
1000200
0.002500
   
1000200
1
2000001096
7120524207
1
1
0
7
 
27
1000200
0.003750
   
1000200
1
2000000875
7119965072
2
1
0
7
 
28
1000200
0.002500
   
1000200
2
2000000948
5050454775
1
1
0
9
 
29
1000200
0.002500
   
1000200
2
2000000912
7121571579
1
1
0
7
 
30
1000200
0.003750
   
1000200
1
2000000504
7120359166
2
1
0
7
 
31
1000200
0.003750
   
1000200
1
2000000834
7120605030
2
1
0
7
 
32
1000200
0.002500
   
1000200
2
2000000983
7121336809
1
1
0
9
 
33
1000200
0.003750
   
1000200
1
2000000675
7120766279
2
1
0
7
 
34
1000200
0.002500
   
1000200
2
2000000654
5040350877
1
1
0
9
 
35
1000200
0.003750
   
1000200
1
2000001013
7121909985
2
1
0
7
 
36
1000200
0.002500
   
1000200
2
2000001041
7121832930
1
1
0
7
 
37
1000200
0.003750
   
1000200
1
2000000678
7120918300
2
1
0
7
 
38
1000200
  0.002500
   
1000200
2
  2000000792
  7120850032
1
1
0
3
 
39
1000200
0.002500
   
1000200
2
2000001190
7122331841
1
1
0
9
 
40
1000200
0.002500
   
1000200
2
2000001162
7121919133
1
1
0
7
 
41
1000200
0.003750
   
1000200
1
2000000806
7121082353
2
1
0
7
 
42
1000200
0.002500
   
1000200
2
2000001152
7122239028
1
1
0
7
 
43
1000200
0.003750
   
1000200
1
2000000473
7119654767
2
1
0
9
 
44
1000200
0.003750
   
1000200
1
2000001588
7120444828
2
1
0
7
 
45
1000200
0.002500
   
1000200
2
2000001108
7121575273
1
1
0
7
 
46
1000200
0.002500
   
1000200
2
2000001403
7121674803
1
1
0
9
 
47
1000200
0.002500
   
1000200
2
2000000991
7121722271
1
1
0
9
 
48
1000200
0.002500
   
1000200
2
2000001088
7122076396
1
1
0
9
 
49
1000200
0.002500
   
1000200
2
2000001267
7122334985
1
1
0
7
 
50
1000200
0.002500
   
1000200
2
2000001299
7122405942
1
1
0
9
 
51
1000200
0.003750
   
1000200
1
2000001568
7122627289
2
1
0
7
 
52
1000200
0.002500
   
1000200
1
2000001610
7122705481
1
1
0
9
 
53
1000200
0.002500
   
1000200
2
2000001611
7122780740
1
1
0
7
 
54
1000200
0.002500
   
1000200
1
2000001788
7122969368
1
1
0
7
 
55
1000200
0.002500
   
1000200
2
2000001351
5040436072
1
1
0
9
 
56
1000200
0.002500
   
1000200
2
2000001439
7122619625
1
1
0
3
 



KEY
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
1
       
1
0
0
     
0.00
 
20110729
2
       
1
0
0
     
0.00
 
20110627
3
       
1
0
0
     
0.00
 
20110831
4
       
1
4
0
     
0.00
 
20110722
5
       
1
4
0
     
0.00
 
20110811
6
       
1
0
0
     
0.00
 
20101123
7
       
1
4
0
     
0.00
 
20110815
8
       
1
4
0
     
0.00
 
20110923
9
       
1
4
0
     
0.00
 
20110613
10
       
1
4
0
     
0.00
 
20110502
11
       
1
4
0
     
0.00
 
20110915
12
       
1
4
0
     
0.00
 
20110624
13
       
1
4
0
     
0.00
 
20110822
14
       
1
4
0
     
0.00
 
20110714
15
       
1
4
0
     
0.00
 
20110815
16
       
1
4
0
     
0.00
 
20110926
17
       
1
4
0
     
0.00
 
20110629
18
       
1
4
0
     
0.00
 
20110713
19
       
1
4
0
     
0.00
 
20110801
20
       
1
4
0
     
0.00
 
20110920
21
       
1
0
0
     
0.00
 
20100730
22
       
1
4
0
     
0.00
 
20110915
23
       
1
0
0
     
0.00
 
20110506
24
       
1
4
0
     
0.00
 
20110623
25
       
1
0
0
     
0.00
 
20110825
26
       
1
4
0
     
0.00
 
20110819
27
       
1
4
0
     
0.00
 
20110718
28
       
1
0
0
     
200000.00
 
20110822
29
       
1
4
0
     
0.00
 
20110701
30
       
1
0
0
     
0.00
 
20110425
31
       
1
4
0
     
0.00
 
20110601
32
       
1
0
0
     
250000.00
 
20110826
33
       
1
4
0
     
0.00
 
20110602
34
       
1
0
0
     
0.00
 
20110707
35
       
1
0
0
     
0.00
 
20110802
36
       
1
4
0
     
0.00
 
20110831
37
       
1
4
0
     
0.00
 
20110525
38
       
1
0
0
     
0.00
 
20110812
39
       
1
0
0
     
0.00
 
20110926
40
       
1
4
0
     
0.00
 
20110823
41
       
1
0
0
     
0.00
 
20110527
42
       
1
4
0
     
0.00
 
20110916
43
       
1
0
0
     
0.00
 
20110226
44
       
1
4
0
     
0.00
 
20111013
45
       
1
4
0
     
0.00
 
20110818
46
       
1
0
0
     
0.00
 
20110922
47
       
1
0
0
     
0.00
 
20110919
48
       
1
0
0
     
0.00
 
20110902
49
       
1
4
0
     
0.00
 
20110923
50
       
1
0
0
     
0.00
 
20111011
51
       
1
0
0
     
0.00
 
20110928
52
       
1
4
0
     
0.00
 
20111024
53
       
1
0
0
     
0.00
 
20111027
54
       
1
4
0
     
0.00
 
20111026
55
       
1
4
0
     
0.00
 
20111024
56
       
1
0
0
     
0.00
 
20111027



KEY
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
1
432000.00
0.055000
360
360
20110901
1
0
0
 
429470.88
0.055000
2452.85
20120101
2
444600.00
0.046250
240
360
20110801
1
120
0
 
444600.00
0.046250
1713.56
20120101
3
493240.00
0.048750
360
360
20111001
1
0
0
 
490799.25
0.048750
2610.27
20120101
4
516000.00
0.046250
360
360
20110901
1
0
0
 
512653.25
0.046250
2652.96
20120101
5
517000.00
0.046250
360
360
20111001
1
0
0
 
513995.29
0.046250
2658.11
20120101
6
574142.21
0.051250
360
360
20110201
1
0
0
 
564294.12
0.051250
3126.13
20120101
7
591000.00
0.050000
360
360
20111001
1
0
0
 
588141.72
0.050000
3172.62
20120101
8
600000.00
0.046250
360
360
20111101
1
0
0
 
597674.04
0.046250
3084.84
20120101
9
604000.00
0.040000
360
360
20110801
1
0
0
 
598734.74
0.040000
2883.59
20120101
10
608000.00
0.051250
360
360
20110701
1
0
0
 
602938.76
0.051250
3310.49
20120101
11
609000.00
0.046250
360
360
20111101
1
0
0
 
606639.16
0.046250
3131.11
20120101
12
624640.00
0.053750
360
360
20110801
1
0
0
 
619587.65
0.053750
3497.81
20120101
13
650000.00
0.050000
360
360
20111001
1
0
0
 
646856.35
0.050000
3489.35
20120101
14
680000.00
0.048750
360
360
20110901
1
0
0
 
675785.29
0.048750
3598.62
20120101
15
700000.00
0.052500
360
360
20111001
1
0
0
 
696767.15
0.052500
3865.43
20120101
16
707639.53
0.037500
180
180
20111101
1
0
0
 
698807.74
0.037500
5146.12
20120101
17
737726.00
0.043750
360
360
20110801
1
0
0
 
731708.99
0.043750
3683.36
20120101
18
742000.00
0.048750
360
360
20110901
1
0
0
 
737401.01
0.048750
3926.73
20120101
19
750000.00
0.047500
360
360
20111001
1
0
0
 
743155.30
0.047500
3912.36
20120101
20
760000.00
0.048750
360
360
20111101
1
0
0
 
757185.12
0.048750
4021.99
20120101
21
784000.00
0.047500
360
360
20100901
1
0
0
 
765220.98
0.047500
4089.72
20120101
22
770000.00
0.048750
360
360
20111101
1
0
0
 
767148.10
0.048750
4074.91
20120101
23
779730.00
0.048750
360
360
20110701
1
0
0
 
772936.43
0.048750
4126.40
20120101
24
787500.00
0.052500
360
360
20110801
1
0
0
 
782020.58
0.052500
4348.61
20120101
25
800000.00
0.037500
180
180
20111001
1
0
0
 
786666.54
0.037500
5817.78
20120101
26
825000.00
0.043750
180
180
20111001
1
0
0
 
811925.49
0.043750
6258.62
20120101
27
830000.00
0.036250
360
360
20110901
1
0
0
 
823571.59
0.036250
3785.23
20120101
28
850000.00
0.050000
360
360
20111001
1
0
0
 
845889.11
0.050000
4562.99
20120101
29
855000.00
0.048750
360
360
20110801
1
0
0
 
848627.78
0.048750
4524.74
20120101
30
864000.00
0.043750
240
360
20110601
1
120
0
 
864000.00
0.043750
3150.00
20120101
31
     875000.00
    0.040000
240
360
  20110801
1
120
0
 
   875000.00
  0.040000
  2916.67
  20120101
32
900174.00
0.050000
360
360
20111001
1
0
0
 
895820.47
0.050000
4832.33
20120101
33
900000.00
0.048750
240
360
20110801
1
120
0
 
900000.00
0.048750
3656.25
20120101
34
920000.00
0.055000
360
360
20110901
1
0
0
 
914918.67
0.055000
5223.66
20120101
35
980000.00
0.042500
240
360
20111001
1
120
0
 
980000.00
0.042500
3470.83
20120101
36
1000000.00
0.048750
360
360
20111001
1
0
0
 
995051.58
0.048750
5292.09
20120101
37
1005000.00
0.050000
240
360
20110701
1
120
0
 
1004921.42
0.050000
4187.17
20120101
38
1036355.70
0.052500
360
360
20111001
1
0
0
 
1031569.44
0.052500
5722.80
20120101
39
1037100.00
0.046250
360
360
20111101
1
0
0
 
1030073.78
0.046250
5332.15
20120101
40
1050000.00
0.048750
360
360
20111001
1
0
0
 
1044804.19
0.048750
5556.69
20120101
41
1100000.00
0.037500
240
360
20110701
1
120
0
 
1098600.00
0.037500
3433.13
20120101
42
1240000.00
0.046250
360
360
20111101
1
0
0
 
1235193.03
0.046250
6375.33
20120101
43
2000000.00
0.053750
240
360
20110401
1
120
0
 
2000000.00
0.053750
8958.33
20120101
44
938000.00
0.042500
360
360
20111201
1
120
0
 
938000.00
0.042500
3322.08
20120101
45
1032000.00
0.048750
360
360
20111001
1
0
0
 
1026893.26
0.048750
5461.43
20120101
46
1494000.00
0.047500
360
360
20111101
1
0
0
 
1488338.64
0.047500
7793.42
20120101
47
900000.00
0.051250
360
360
20111101
1
0
0
 
896816.53
0.051250
4900.39
20120101
48
464923.00
0.051250
360
360
20111101
1
0
0
 
463278.48
0.051250
2531.45
20120101
49
800000.00
0.048750
360
360
20111101
1
0
0
 
797036.98
0.048750
4233.67
20120101
50
802334.00
0.047500
360
360
20111201
1
0
0
 
800311.10
0.047500
4185.36
20120101
51
1295000.00
0.041250
360
360
20111101
1
120
0
 
1295000.00
0.041250
4451.56
20120101
52
711318.20
0.043750
180
180
20111201
1
0
0
 
705702.26
0.043750
5396.21
20120101
53
1087500.00
0.045000
360
360
20111201
1
0
0
 
1084630.46
0.045000
5510.21
20120101
54
925000.00
0.036250
180
180
20111201
1
0
0
 
917237.63
0.036250
6669.60
20120101
55
775980.00
0.048750
360
360
20111201
1
0
0
 
772434.47
0.048750
4106.55
20120101
56
897437.92
0.046250
360
360
20111201
1
0
0
 
895123.04
0.046250
4614.09
20120101



KEY
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
1
0
0
                     
2
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.096250
3
0
0
                     
4
0
0
                     
5
0
0
                     
6
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.101250
7
0
0
                     
8
0
0
                     
9
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.090000
10
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.101250
11
0
0
                     
12
0
0
                     
13
0
0
                     
14
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.098750
15
0
0
                     
16
0
0
                     
17
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.093750
18
0
0
                     
19
0
0
                     
20
0
0
                     
21
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.097500
22
0
0
                     
23
0
0
                     
24
0
0
                     
25
0
0
                     
26
0
0
                     
27
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.086250
28
0
0
                     
29
0
0
                     
30
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.093750
31
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.090000
32
0
0
                     
33
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.098750
34
0
0
                     
35
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.092500
36
0
0
                     
37
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.100000
38
0
0
                     
39
0
0
                     
40
0
0
                     
41
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
0.087500
42
0
0
                     
43
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.103750
44
0
39
45
   0.022500
3
   0.001250
60
   0.050000
   0.050000
12
   0.020000
   0.020000
   0.092500
45
0
0
                     
46
0
0
                     
47
0
0
                     
48
0
0
                     
49
0
0
                     
50
0
0
                     
51
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
12
0.020000
0.020000
0.091250
52
0
0
                     
53
0
0
                     
54
0
0
                     
55
0
0
                     
56
0
0
                     

 
KEY
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
1
                   
0
   
2
0.022500
                 
0
   
3
                   
0
   
4
                   
0
   
5
                   
0
   
6
0.022500
                 
0
   
7
                   
0
   
8
                   
0
   
9
0.022500
                 
0
   
10
0.022500
                 
0
   
11
                   
0
   
12
                   
0
   
13
                   
0
   
14
0.022500
                 
0
   
15
                   
0
   
16
                   
0
   
17
0.022500
                 
0
   
18
                   
0
   
19
                   
0
   
20
                   
0
   
21
0.022500
                 
0
   
22
                   
0
   
23
                   
0
   
24
                   
0
   
25
                   
0
   
26
                   
0
   
27
0.022500
                 
0
   
28
                   
0
   
29
                   
0
   
30
0.022500
                 
0
   
31
0.022500
                 
0
   
32
                   
0
   
33
0.022500
                 
0
   
34
                   
0
   
35
0.022500
                 
0
   
36
                   
0
   
37
0.022500
                 
0
   
38
                   
0
   
39
                   
0
   
40
                   
0
   
41
0.022500
                 
0
   
42
                   
0
   
43
0.022500
                 
0
   
44
0.022500
                 
0
   
45
                   
0
   
46
                   
0
   
47
                   
0
   
48
                   
0
   
49
                   
0
   
50
                   
0
   
51
0.022500
                 
0
   
52
                   
0
   
53
                   
0
   
54
                   
0
   
55
                   
0
   
56
                   
0
   



KEY
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
1
     
0
 
301
1
 
0
 
0.2
 
0
2
     
0
 
286
1
 
0
 
1.07
 
7
3
     
0
 
274
1
 
0
 
26.5
 
0
4
     
0
 
120
1
 
0
 
0.55
 
0
5
     
0
 
128
1
 
0
 
0.94
 
0
6
     
0
 
91
1
 
0
 
2.3
 
9
7
     
0
 
80
1
 
0
 
29.95
 
0
8
     
0
 
217
2
 
1
 
13
 
0
9
     
0
 
47
2
 
0
 
0.4
 
0
10
     
0
 
296
2
 
0
 
11.7
 
0
11
     
0
 
14
2
 
0
 
7.7
 
0
12
     
0
 
313
2
 
1
 
23
 
4
13
     
0
 
191
1
 
0
 
5.18
 
0.25
14
     
0
 
395
3
 
1
 
0.3
 
0
15
     
0
 
441
1
 
0
 
0.08
 
0
16
     
0
 
300
1
 
0
 
13.91
 
17.17
17
     
0
 
393
1
 
0
 
31.93
 
0
18
     
0
 
71
1
 
0
 
0.3
 
0
19
     
0
 
61
1
 
0
 
11.62
 
0
20
     
0
 
98
1
 
0
 
14.5
 
9
21
     
0
 
418
2
 
0
 
16.1
 
0
22
     
0
 
227
1
 
0
 
2
 
9.75
23
     
0
 
291
1
 
0
 
3.35
 
0
24
     
0
 
216
4
 
1
 
41
 
0
25
     
0
 
48
2
 
0
 
32
 
0
26
     
0
 
214
4
 
1
 
12
 
0
27
     
0
 
55
1
 
0
 
0.6
 
0
28
     
0
 
315
1
 
0
 
6.61
 
6.47
29
     
0
 
97
1
 
1
 
0.29
 
0
30
     
0
 
148
2
 
0
 
4.5
 
0
31
     
0
 
308
2
 
0
 
5
 
0
32
     
0
 
168
2
 
0
 
3
2
22
33
     
0
 
27
3
 
0
 
13.57
 
0
34
     
0
 
340
2
 
1
 
14
 
36
35
     
0
 
414
1
 
0
 
2.1
 
0
36
     
0
 
110
2
 
0
 
9.35
 
0
37
     
0
 
329
2
 
0
 
14.1
 
0
38
     
0
 
387
1
 
0
 
0
 
12.25
39
     
0
 
326
4
 
1
 
3
 
3
40
     
0
 
40
1
 
0
 
0.73
9
0
41
     
0
 
196
3
 
0
 
0.8
 
0
42
     
0
 
188
2
 
0
 
12.2
12
0
43
     
0
 
44
1
 
0
 
38
 
8
44
     
0
 
221
1
 
0
 
15.33
 
0
45
     
0
 
152
2
 
0
 
14.02
 
0
46
     
0
 
416
1
 
0
 
12.42
11
0.92
47
     
0
 
412
2
 
1
 
32
 
11.5
48
     
0
 
113
1
 
0
 
1.25
 
6.5
49
     
0
 
117
1
 
0
 
9
 
0
50
     
0
 
39
1
 
0
 
16.5
 
38
51
     
0
 
79
1
 
1
 
4
 
0
52
     
0
 
34
2
 
0
 
7
 
2.5
53
     
0
 
237
2
 
0
 
0.95
 
0
54
     
0
 
278
1
 
0
 
1.65
6
0
55
     
0
 
189
1
 
1
 
13
 
6
56
     
0
 
75
1
 
1
 
31.04
 
30.08



KEY
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
1
1
20111205
           
714
714
 
3
 
2
1
20111205
           
798
796
 
3
 
3
1
             
809
       
4
1
20111205
           
732
772
 
3
 
5
1
             
785
       
6
1
20111025
           
802
697
 
3
 
7
1
             
785
       
8
1
             
713
       
9
1
20111205
           
762
775
 
3
 
10
1
20111025
           
781
679
 
3
 
11
1
             
804
       
12
1
20111205
           
790
786
 
3
 
13
1
             
737
       
14
1
20111205
           
809
786
 
3
 
15
1
             
777
       
16
1
             
778
       
17
1
    20111205
           
778
758
 
3
 
18
1
20111205
           
780
710
 
3
 
19
1
             
745
       
20
1
             
728
       
21
1
20111025
           
772
775
 
3
 
22
1
             
791
       
23
1
20111025
           
764
756
 
3
 
24
1
20111205
           
776
753
 
3
 
25
1
             
762
       
26
1
             
803
       
27
1
20111205
           
744
751
 
3
 
28
1
             
780
       
29
1
20111205
           
759
704
 
3
 
30
1
20111025
           
751
775
 
3
 
31
1
20111205
           
754
666
 
3
 
32
1
             
751
       
33
1
20111205
           
799
811
 
3
 
34
1
20111205
           
740
754
 
3
 
35
1
             
790
       
36
1
             
732
       
37
1
20111205
           
752
681
 
3
 
38
1
             
729
       
39
1
             
795
       
40
1
             
790
       
41
1
20111205
           
771
761
 
3
 
42
1
             
792
       
43
1
20111025
           
798
797
 
3
 
44
1
             
781
       
45
1
             
767
       
46
1
             
791
       
47
1
             
791
       
48
1
             
766
       
49
1
             
787
       
50
1
             
776
       
51
1
             
763
       
52
1
             
750
       
53
1
             
708
       
54
1
             
782
       
55
1
             
753
       
56
1
             
788
       



KEY
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
1
             
000000000000
   
16250
 
0
2
             
000000000000
   
10416.66
 
0
3
             
000000000000
   
10000.5
 
8326.31
4
             
000000000000
   
12500
 
0
5
             
000000000000
   
19837.52
 
0
6
             
000000000000
   
15000.27
 
0
7
             
000000000000
   
18583.5
0
-125
8
             
000000000000
   
22876.92
 
0
9
             
000000000000
   
22500
 
0
10
             
000000000000
   
32110
 
0
11
             
000000000000
   
27083.34
 
0
12
             
000000000000
   
20585.46
 
3243.9
13
             
000000000000
   
16310.67
 
4876
14
             
000000000000
   
28750.33
 
-2332
15
             
000000000000
   
27083.33
 
-1337.42
16
             
000000000000
   
30562.57
 
431.88
17
             
000000000000
   
21016.67
 
0
18
             
000000000000
   
19583.33
 
0
19
             
000000000000
   
28775
 
0
20
             
000000000000
   
18750
 
0
21
             
000000000000
   
19013
 
5833
22
             
000000000000
   
14166.67
 
0
23
             
000000000000
   
21186.5
 
9144.76
24
             
000000000000
   
105721
 
-1221
25
             
000000000000
   
66666.67
 
0
26
             
000000000000
   
0
 
52392
27
             
000000000000
   
19166.68
 
0
28
             
000000000000
   
20219.58
 
0
29
             
000000000000
   
14462.75
 
0
30
             
000000000000
   
31250
 
0
31
             
000000000000
   
13033.33
 
1860.93
32
             
000000000000
   
2013.88
7847
4444.2
33
             
000000000000
   
44961
 
0
34
             
000000000000
   
5856
8875
8604
35
             
000000000000
   
18500
 
1786.08
36
             
000000000000
   
28099
 
10019
37
             
000000000000
   
40916.67
 
0
38
             
000000000000
   
0
0
53762.93
39
             
000000000000
   
46780.25
 
3329.29
40
             
000000000000
   
25000
14499
0
41
             
000000000000
   
20300
 
0
42
             
000000000000
     
25000
0
43
             
000000000000
   
40270.75
 
13683.75
44
             
000000000000
   
21250
 
7103.73
45
             
000000000000
   
37500
 
0
46
             
000000000000
   
3166.68
5897
12709.29
47
             
000000000000
   
21235
 
7285
48
             
000000000000
   
25000
 
0
49
             
000000000000
   
17260.94
 
0
50
             
000000000000
   
28977.41
 
0
51
             
000000000000
   
91568
 
0
52
             
000000000000
   
6250.01
 
33537.83
53
             
000000000000
   
36249.98
 
0
54
             
000000000000
   
11250
10244
0
55
             
000000000000
   
22472
 
0
56
             
000000000000
   
55310.17
 
0



KEY
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
1
 
16250
16250
1
5
 
3
 
4
 
80008.04
519.81
0.1829330
2
 
10416.66
10416.66
0
5
 
3
 
4
 
317624.41
934.09
0.2541750
3
 
10000.5
18326.81
0
5
 
3
 
4
 
66563.46
1393.20
0.2184490
4
 
12500
12500
0
5
 
3
 
4
 
23097.16
2527.39
0.4144280
5
 
19837.52
19837.52
0
5
 
3
 
4
 
174110.72
1519.58
0.2105950
6
 
15000.27
15000.27
0
5
 
3
 
4
 
114924.48
1298.84
0.2949930
7
2467
18583.5
20925.24
1
5
 
3
 
4
 
51562.23
1284.90
0.2130210
8
 
22876.92
22876.92
0
4
 
3
 
4
 
103703.55
5546.10
0.3772770
9
 
22500
22500
0
5
 
3
 
4
 
204115.86
3759.76
0.2952600
10
 
32110
32110
0
5
 
3
 
4
 
707898.31
7463.61
0.3355370
11
 
27083.34
27083.34
0
5
 
3
 
4
 
103711.13
3155.04
0.2321040
12
 
20585.46
23829.36
1
5
 
3
 
4
 
34537.93
1140.39
0.1946420
13
 
16310.67
21186.67
1
5
 
3
 
4
 
215550.72
4423.69
0.3734910
14
 
28750.33
26418.33
0
4
 
3
 
4
 
454898.32
10909.59
0.5491720
15
 
27083.33
25745.91
1
5
 
3
 
4
 
463206.61
3027.96
0.2677470
16
 
30562.57
30994.45
0
5
 
3
 
4
 
471565.29
1054.08
0.2000420
17
 
21016.67
21016.67
0
5
 
3
 
4
 
18464.22
3589.92
0.3460720
18
 
19583.33
19583.33
1
5
 
3
 
4
 
328991.82
1837.17
0.2943270
19
 
28775
28775
0
5
 
3
 
4
 
364416.06
3195.18
0.2470040
20
 
18750
18750
0
5
 
3
 
4
 
105082.54
3922.88
0.4237260
21
 
19013
24846
0
5
 
3
 
4
 
327745.78
5819.96
0.3988440
22
 
    14166.67
    14166.67
0
5
 
3
 
4
 
    127630.03
      1632.89
   0.4029030
23
 
21186.5
30331.26
1
5
 
3
 
4
 
245523.97
2092.57
0.2050350
24
 
105721
104500
0
5
 
3
 
4
 
531781.27
14876.06
0.1839680
25
 
66666.67
66666.67
0
5
 
3
 
4
 
873105.41
9209.49
0.2254090
26
 
0
52392
0
4
 
3
 
4
 
722776.49
6964.39
0.2523860
27
 
19166.68
19166.68
0
5
 
3
 
4
 
454252.61
2881.61
0.3478350
28
 
20219.58
20219.58
1
5
 
3
 
4
 
262008.54
2018.31
0.3254910
29
 
14462.75
14462.75
0
4
 
3
 
4
 
190750.47
1237.22
0.3983990
30
 
31250
31250
0
5
 
3
 
4
 
158926.67
5218.34
0.2677870
31
 
13033.33
14894.26
0
5
 
3
 
4
 
55453.38
1444.91
0.2928360
32
4378
9860.54
18682.78
0
5
 
3
 
4
 
441056.91
2565.06
0.3959470
33
 
44961
44961
0
5
 
3
 
4
 
802441.5
9575.50
0.2942940
34
985
14731
24320
0
4
 
3
 
4
 
670083.09
4199.66
0.3874720
35
 
18500
20286.08
0
5
 
3
 
4
 
726943.57
2264.07
0.2827010
36
 
28099
38118
0
5
 
3
 
4
 
687196.52
9834.86
0.3968450
37
 
40916.67
40916.67
0
5
 
3
 
4
 
278240.04
10052.36
0.3480210
38
2078.58
0
55841.51
1
5
 
2
 
4
 
105456.36
4527.92
0.1835680
39
 
46780.25
50109.54
0
4
 
3
 
4
 
660168.34
1825.86
0.1428470
40
0
39498.97
39498.97
0
5
 
3
 
4
 
279462.73
2231.20
0.1971670
41
 
20300
20300
1
5
 
3
 
4
 
864653.49
4832.72
0.4074000
42
3870
25000
28869.64
0
5
 
3
 
4
 
250692.49
5803.30
0.4218490
43
 
40270.75
53954.5
0
5
 
3
 
4
 
477122.4
9754.55
0.3468270
44
 
21250
28353.73
0
5
 
3
 
4
 
341692.35
4318.46
0.2694720
45
 
37500
37500
0
5
 
3
 
4
 
309057
5747.51
0.2989050
46
0
9064.1
21773.39
1
5
 
3
 
4
 
275318.31
2460.51
0.4709380
47
 
21235
28520
0
4
 
3
 
4
 
205294.2
3604.11
0.2981940
48
 
25000
25000
0
5
 
3
 
4
 
1237894.8
1575.95
0.1642960
49
 
17260.94
17260.94
1
5
 
3
 
4
 
283351.4
1509.11
0.3327040
50
 
28977.41
28977.41
0
5
 
3
 
4
 
34982.05
3766.78
0.2744250
51
 
91568
91568
1
5
 
3
 
3
 
341152.61
5275.53
0.1062280
52
 
6250.01
39787.84
0
5
 
3
 
4
 
119486.27
2725.45
0.2041240
53
 
36249.98
36249.98
0
5
 
3
 
4
 
417970.23
5506.68
0.3039140
54
0
21494.42
21494.42
0
5
 
3
 
4
 
273359.01
2234.90
0.4142700
55
 
22472
22472
0
4
 
3
 
4
 
86375.34
1949.47
0.2694920
56
 
55310.17
55310.17
0
4
 
3
 
4
 
231365.02
4663.47
0.1677370



KEY
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
1
   
100
DENVER
CO
80206
1
1
540000.00
548000.00
3
20110718
2
   
0
LITTLETON
CO
80124
7
1
 
596000.00
3
20110505
3
   
100
ALLEN
TX
75013
7
1
616550.00
625000.00
3
20110811
4
   
100
WEST CHESTER
PA
19382
7
1
645000.00
650000.00
3
20110629
5
   
100
BARRINGTON
IL
60010
1
1
975000.00
925000.00
3
20110706
6
   
0
CORRALES
NM
87048
1
1
 
900000.00
3
20100930
7
   
100
MOORESVILLE
NC
28117
7
1
985000.00
1050000.00
3
20110708
8
   
100
NEW ALBANY
OH
43054
7
1
750000.00
750000.00
3
20110909
9
   
100
TOPSFIELD
MA
01983
1
1
755000.00
755000.00
3
20110503
10
   
100
LONE TREE
CO
80124
7
1
760000.00
765000.00
3
20110414
11
   
100
INVERNESS
IL
60010
7
1
870000.00
870000.00
3
20110817
12
   
0
YAKIMA
WA
98908
7
1
 
800000.00
3
20110502
13
   
0
CENTENNIAL
CO
80016
1
1
 
   1035000.00
3
20110802
14
   
100
PALMETTO BAY
FL
33157
1
1
925000.00
925000.00
3
20110513
15
   
100
PEPPER PIKE
OH
44124
7
1
875000.00
934000.00
3
20110714
16
   
0
DENVER
CO
80206
1
1
 
1575000.00
3
20110829
17
   
100
FRISCO
TX
75034
7
1
922158.00
925000.00
3
20110624
18
   
100
AVON
CT
06001
1
1
1042000.00
1047000.00
3
20110518
19
   
100
SAN FRANCISCO
CA
94115
3
1
2200000.00
2200000.00
3
20110711
20
   
0
KINNELON
NJ
07405
7
1
 
1300000.00
3
20110702
21
   
100
SKILLMAN
NJ
08558
1
1
980000.00
985000.00
3
20100617
22
   
0
LOS ALTOS
CA
94024
1
1
 
1600000.00
3
20110725
23
   
100
WEST HARTFORD
CT
06117
7
1
1299550.00
1300000.00
3
20110328
24
   
100
AUSTIN
TX
78738
1
2
1050000.00
1050000.00
3
20110526
25
   
100
BOSTON
MA
02115
4
1
1200000.00
1225000.00
3
20110721
26
   
100
SAINT GEORGE
UT
84770
7
2
1100000.00
1250000.00
3
20110715
27
   
100
CARLISLE
MA
01741
1
1
1037500.00
1040000.00
3
20110525
28
   
0
BELMONT
CA
94002
1
1
 
1660000.00
3
20110628
29
   
100
BOULDER
CO
80304
1
1
1405500.00
1450000.00
3
20110611
30
   
100
LADUE
MO
63124
7
1
1080000.00
1080000.00
3
20110228
31
   
100
SUNNYVALE
CA
94087
1
1
1316000.00
1316000.00
3
20110511
32
   
0
SARATOGA
CA
95070
1
1
 
2400000.00
3
20110526
33
   
100
WESTFIELD
NJ
07090
1
1
1500500.00
1507000.00
3
20110415
34
   
0
MILLBRAE
CA
94030
1
1
 
1150000.00
3
20110523
35
   
100
LOS GATOS
CA
95032
1
1
1680000.00
1680000.00
3
20110713
36
   
100
LOWER GWYNEDD
PA
19002
1
1
1650000.00
1650000.00
3
20110720
37
   
100
DENVER
CO
80209
1
1
1350000.00
1340000.00
3
20110424
38
   
0
SARATOGA
CA
95070
1
1
 
2390000.00
3
20110502
39
   
0
SAN DIEGO
CA
92130
1
1
 
1575000.00
3
20110812
40
   
100
PHILADELPHIA
PA
19118
1
1
1400000.00
1400000.00
3
20110714
41
   
100
LITTLETON
CO
80127
7
1
1620000.00
1650000.00
3
20110510
42
   
100
DENVER
CO
80209
1
1
1550000.00
1550000.00
3
20110822
43
   
0
NEWPORT COAST
CA
92657
7
1
 
3400000.00
3
20110107
44
   
100
WINDERMERE
FL
34786
7
1
1340000.00
1650000.00
3
20110914
45
   
100
MENDHAM
NJ
07945
1
1
1290000.00
1290000.00
3
20110715
46
   
0
LOS ALTOS HILLS
CA
94022
1
1
 
2300000.00
3
20110330
47
   
0
CARMEL
CA
93921
1
2
 
2120000.00
3
20110711
48
   
0
WEST DES MOINES
IA
50265
1
1
 
725000.00
3
20110727
49
   
100
ARNOLD
MD
21012
1
1
1000000.00
1000000.00
3
20110822
50
   
0
ENCINO
CA
91316
1
1
 
1300000.00
3
20110819
51
   
100
RANCHO SANTA FE
CA
92067
7
1
1850000.00
1850000.00
3
20110915
52
   
0
ANNAPOLIS
MD
21401
1
1
 
900000.00
3
20110919
53
   
100
   COTO DE CAZA
CA
92679
7
1
1450000.00
1450000.00
3
20110914
54
   
100
SAN FRANCISCO
CA
94110
3
1
1175000.00
1185000.00
3
20111006
55
   
0
DENVER
CO
80209
1
1
 
1025000.00
3
20110909
56
   
0
NEW YORK
NY
10025
2
1
 
1850000.00
3
20110915



KEY
Original Automated
Valuation Model
(AVM) Model Name
 
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
1
             
0.800000
0.800000
0
0
0
 
2
             
0.745973
0.745973
0
0
0
 
3
             
0.800000
0.800000
0
0
0
 
4
             
0.800000
0.800000
0
0
0
 
5
             
0.558919
0.558919
0
0
0
 
6
             
0.637936
0.637936
0
0
0
 
7
             
0.600000
0.600000
0
0
0
 
8
             
0.800000
0.800000
0
0
0
 
9
             
0.800000
0.800000
0
0
0
 
10
             
0.800000
0.800000
0
0
0
 
11
             
0.700000
0.700000
0
0
0
 
12
             
0.780800
0.780800
0
0
0
 
13
             
0.628019
0.628019
0
0
0
 
14
             
0.735135
0.735135
0
0
0
 
15
             
0.800000
0.800000
0
0
0
 
16
             
0.449295
0.449295
0
0
0
 
17
             
0.800000
0.800000
0
0
0
 
18
             
0.712092
0.712092
0
0
0
 
19
             
0.340909
0.340909
0
0
0
 
20
             
0.584615
0.584615
0
0
0
 
21
             
0.800000
0.800000
0
0
0
 
22
             
0.481250
0.481250
0
0
0
 
23
             
0.600000
0.600000
0
0
0
 
24
             
0.750000
0.750000
0
0
0
 
25
             
0.666667
0.666667
0
0
0
 
26
             
0.750000
0.750000
0
0
0
 
27
             
0.800000
0.800000
0
0
0
 
28
             
0.632530
0.512048
0
0
0
 
29
             
0.608324
0.608324
0
0
0
 
30
             
0.800000
0.800000
0
0
0
 
31
             
0.664894
0.664894
0
0
0
 
32
             
0.479239
0.375073
0
0
0
 
33
             
0.599800
0.599800
0
0
0
 
34
             
0.800000
0.800000
0
0
0
 
35
             
0.583333
0.583333
0
0
0
 
36
             
0.606061
0.606061
0
0
0
 
37
             
0.750000
0.750000
0
0
0
 
38
             
0.433622
0.433622
0
0
0
 
39
             
0.658476
0.658476
0
0
0
 
40
             
0.750000
0.750000
0
0
0
 
41
             
0.679012
0.679012
0
0
0
 
42
             
0.800000
0.800000
0
0
0
 
43
             
0.588235
0.588235
0
0
0
 
44
             
0.700000
0.700000
0
0
0
 
45
             
0.800000
0.800000
0
0
0
 
46
             
0.649565
0.649565
0
0
0
 
47
             
0.424528
0.424528
0
0
0
 
48
             
0.641273
0.641273
0
0
0
 
49
             
0.800000
0.800000
0
0
0
 
50
             
0.617180
0.617180
0
0
0
 
51
             
0.700000
0.700000
0
0
0
 
52
             
0.790354
0.790354
0
0
0
 
53
             
0.750000
0.750000
0
0
0
 
54
             
0.787234
0.787234
0
0
0
 
55
             
0.757054
0.757054
0
0
0
 
56
             
0.485102
0.485102
0
0
0
 



KEY
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
1
                     
2
                     
3
                     
4
                     
5
                     
6
                     
7
                     
8
                     
9
                     
10
                     
11
                     
12
                     
13
                     
14
                     
15
                     
16
                     
17
                     
18
                     
19
                     
20
                     
21
                     
22
                     
23
                     
24
                     
25
                     
26
                     
27
                     
28
                     
29
                     
30
                     
31
                     
32
                     
33
                     
34
                     
35
                     
36
                     
37
                     
38
                     
39
                     
40
                     
41
                     
42
                     
43
                     
44
                     
45
                     
46
                     
47
                     
48
                     
49
                     
50
                     
51
                     
52
                     
53
                     
54
                     
55
                     
56
                     



KEY
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
1
           
2
           
3
           
4
           
5
           
6
           
7
           
8
           
9
           
10
           
11
           
12
           
13
           
14
           
15
           
16
           
17
           
18
           
19
           
20
           
21
           
22
           
23
           
24
           
25
           
26
           
27
           
28
           
29
           
30
           
31
           
32
           
33
           
34
           
35
           
36
           
37
           
38
           
39
           
40
           
41
           
42
           
43
           
44
           
45
           
46
           
47
           
48
           
49
           
50
           
51
           
52
           
53
           
54
           
55
           
56
           



KEY
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
 
11
   
20410801
16,250.00
         
Full
2 years
2 Months
2
 
5
   
20410701
10,417.00
         
Full
2 years
2 Months
3
 
26.5
   
20410901
10,000.00
8,326.00
       
Full
2 years
2 Months
4
 
2
   
20410801
12,500.00
         
Full
2 years
2 Months
5
 
26
   
20410901
19,838.00
         
Full
2 years
2 Months
6
 
3
   
20410101
15,000.00
         
Full
2 years
2 Months
7
 
29.95
   
20410901
18,584.00
         
Full
2 years
2 Months
8
 
12.73
   
20411001
22,877.00
         
Full
2 years
2 Months
9
 
9
   
20410701
22,500.00
         
Full
2 years
2 Months
10
 
11.7
   
20410601
32,110.00
         
Full
2 years
2 Months
11
 
7.7
   
20411001
27,083.00
         
Full
2 years
2 Months
12
 
23
   
20410701
20,585.00
         
Full
2 years
2 Months
13
 
10
   
20410901
16,311.00
4,876.00
       
Full
2 years
2 Months
14
 
13.6
   
20410801
28,750.00
         
Full
2 years
2 Months
15
 
10
   
20410901
27,083.00
         
Full
2 years
2 Months
16
 
26
   
20261001
30,563.00
         
Full
2 years
2 Months
17
 
31.93
   
20410701
21,017.00
         
Full
2 years
2 Months
18
 
5
   
20410801
19,583.00
         
Full
2 years
2 Months
19
 
11.62
   
20410901
28,775.00
         
Full
2 years
2 Months
20
 
27
   
20411001
18,750.00
         
Full
2 years
2 Months
21
 
16.1
   
20400801
19,013.00
5,833.00
       
Full
2 years
2 Months
22
 
20
   
20411001
14,167.00
         
Full
2 years
2 Months
23
 
3.35
   
20410601
21,186.00
9,145.00
       
Full
2 years
2 Months
24
 
40
   
20410701
   105,721.00
         
Full
2 years
2 Months
25
 
32
   
20260901
66,667.00
         
Full
2 years
2 Months
26
 
30
   
20260901
           
Full
2 years
2 Months
27
 
4
   
20410801
19,167.00
         
Full
2 years
2 Months
28
 
26
 
200000
    20410901
20,220.00
         
Full
2 years
2 Months
29
 
3
   
20410701
14,463.00
         
Full
2 years
2 Months
30
 
5
   
20410501
31,250.00
         
Full
2 years
2 Months
31
 
5
   
20410701
13,033.00
1,861.00
       
Full
2 years
2 Months
32
 
2.64
18
250000
20410901
2,014.00
   
7,847.00
3,250.00
 
Full
2 years
2 Months
33
 
13.57
   
20410701
44,961.00
         
Full
2 years
2 Months
34
 
13.52
13.52
 
20410801
5,856.00
   
8,875.00
   
Full
2 years
2 Months
35
 
2.1
   
20410901
18,500.00
         
Full
2 years
2 Months
36
 
9.35
   
20410901
28,099.00
8,769.00
       
Full
2 years
2 Months
37
 
14.1
   
20410601
40,917.00
         
Full
2 years
2 Months
38
 
0
   
20410901
           
Full
2 years
2 Months
39
 
20
   
20411001
46,780.00
         
Full
2 years
2 Months
40
 
4
10
 
20410901
25,000.00
   
14,499.00
   
Full
2 years
2 Months
41
 
12
   
20410601
20,300.00
0.00
       
Full
2 years
2 Months
42
 
12.2
12.2
 
20411001
     
25,000.00
2,377.00
1,551.00
Full
2 years
2 Months
43
 
38
   
20410301
40,271.00
17,000.00
1,708.00
     
Full
2 years
2 Months
44
 
15.33
   
20411101
21,250.00
7,104.00
       
Full
2 years
2 Months
45
 
14.02
   
20410901
37,500.00
         
Full
2 years
2 Months
46
 
12.42
11.46
 
20411001
3,167.00
2,083.00
5,142.00
5,897.00
   
Full
2 years
2 Months
47
 
31.72
   
20411001
21,235.00
         
Full
2 years
2 Months
48
 
1.25
   
20411001
25,000.00
         
Full
2 years
2 Months
49
 
9
   
20411001
17,261.00
         
Full
2 years
2 Months
50
 
46
   
20411101
28,977.00
         
Full
2 years
2 Months
51
 
3.7
   
20411001
91,568.00
         
Full
2 years
1 Month
52
 
7
   
20261101
6,250.00
1,508.00
32,258.00
     
Full
2 years
2 Months
53
 
10
   
20411101
36,250.00
         
Full
2 years
2 Months
54
 
15
15
 
20261101
11,250.00
   
10,244.00
   
Full
2 years
2 Months
55
 
13.15
13
 
20411101
22,472.00
         
Full
2 years
2 Months
56
 
39
   
20411101
55,310.17
         
Full
2 years
2 Months




 
 

--------------------------------------------------------------------------------

 

Loan Number
Redwood Loan Number
DD Loan Number
7116767018
2000000027
600119300
22-462910-1
3000000262
600131437
22-463008-3
3000000283
600132623
22-462990-3
3000000288
600132694
22-464097-5
3000000348
600135657
22-464063-7
3000000385
600137326
22-464627-9
3000000435
600138718
7118457022
2000000343
600145303
22-465060-2
3000000449
600145933
22-467514-6
3000000463
600147089
22-466744-0
3000000466
600147090
22-467563-3
3000000468
600147103
22-464586-7
3000000480
600149571
22-455619-7
841000001
600151591
7119654767
2000000473
600152229
22-468033-6
3000000501
600152540
22-469026-9
3000000508
600153553
22-114222-3
3000000562
600153559
22-469217-4
3000000526
600153743
22-114166-2
856000001
600153745
22-469207-5
3000000529
600153771
22-469378-4
3000000552
600153773
22-114221-5
3000000551
600153865
22-468338-9
3000000531
600154267
22-468554-1
3000000557
600154268
7120359166
2000000504
600254724
22-469668-8
3000000613
600254752
2027601803
1050000663
600254765
2131700638
1050000773
600254766
3006612518
1050000809
600254767
7120816173
2000000641
600255648
2083600913
1050000790
600256922
12-466802-6
868000029
600256932
12-468233-2
868000025
600256933
12-469810-6
868000013
600256934
12-465265-7
868000027
600256935
12-467534-4
868000030
600256936
12-465953-8
868000035
600256937
12-465358-0
868000016
600256938
12-466268-0
868000012
600256939
12-467762-1
868000014
600256940
12-464298-9
868000034
600256941
12-470021-7
868000031
600256944
12-465028-9
868000003
600256945
12-466422-3
868000011
600256946
22-469782-7
3000000651
600257274
22-469969-0
3000000640
600257359
22-469894-0
3000000673
600257361
2027601961
1050000786
600257399
22-470155-3
3000000668
600257430
22-470308-8
3000000718
600257433
22-470334-4
3000000726
600258499
12-463921-7
869000001
600259099
12-465545-2
869000006
600259100
12-466142-7
869000008
600259101
12-467476-8
869000010
600259102
22-470436-7
3000000779
600259171
22-468197-9
3000000795
600259803
22-469869-2
3000000802
600259804
2153601079
1050000781
600259809
20631100115
1050000821
600259810
3006612846
1050000861
600259811
2198600319
1050000888
600259812
7120289157
2000000581
600259820
7120918300
2000000678
600259823
7121082353
2000000806
600259826
7120766279
2000000675
600259890
7120605030
2000000834
600259892
2051601528
1050000892
600259904
2135601691
1050000900
600259905
22-470302-1
3000000720
600259927
22-470038-1
3000000845
600259929
22-470852-5
3000000846
600260164
12-465498-4
882000002
600260170
12-465549-4
882000003
600260171
2073603307
1050000808
600260334
22-470853-3
3000000847
600260364
2001708071
1050000810
600260369
222782
1000000886
600260447
2003602264
1050000836
600261156
2141600122
1050000911
600261158
2073603486
1050000903
600261325
7000603545
1050000940
600261326
2244701095
1050000947
600261327
2001707282
1050000882
600262314
2001707491
1050000893
600262315
7120686444
2000000804
600262678
7121251800
2000000874
600262679
1075123
1300000942
600262686
2198600334
1050000904
600262875
225304
1000000897
600263028
225746
1000000964
600263029
2027602080
1050000941
600263073
5040351321
2000000627
600263174
5040350877
2000000654
600263175
7121006428
2000000817
600263176
7120768283
2000000867
600263180
7121571579
2000000912
600263182
7120681791
2000000956
600263183
2135601557
1050001057
600263184
12-470023-3
3000000851
600263185
12-469559-9
3000000913
600263186
3721600135
1050001011
600263203
12-471694-0
3000000920
600263204
2123700490
1050000924
600263298
2198600346
1050000905
600263314
2088700361
1050000970
600263315
3612601111
1050001001
600263316
2088700451
1050001044
600263317
2027602115
1050001036
600263328
225401
1000000969
600263717
22-114256-1
3000000936
600263718
2027602067
1050000922
600263731
3726600027
1050001026
600264081
2036605744
1050000977
600264901
3624700942
1050001035
600264902
3092605524
1050001070
600264903
226182
1000000926
600264904
7119965072
2000000875
600264906
7121085000
2000000918
600264922
7121754175
2000000958
600264923
2028606980
1050000992
600264924
3627601196
1050001004
600264925
2036605817
1050000967
600264927
3650602060
1050000982
600264928
2001708537
1050000994
600264935
2051601611
1050000986
600264937
3602601382
1050000989
600264938
3006613221
1050001007
600264939
2001708593
1050001058
600264940
223089
1000001043
600265106
1042394
1300000953
600265107
1077215
1300000980
600265108
2168600339
1050001065
600265186
3726600244
1050001169
600265187
1073668
1300000978
600266249
225955
1000001033
600266303
201316
1000001034
600266304
7121666429
2000000968
600266324
7121902899
2000000984
600266325
7121903640
2000000985
600266326
7121723493
2000000990
600266327
7121909985
2000001013
600266328
2204600190
1050000975
600266583
2161601739
1050001101
600266584
12-472676-6
3000001003
600266585
2027602053
1050000944
600266838
1083602358
1050001023
600266839
2253600055
1050001045
600266840
6005600186
1050001249
600266842
2125602741
1050001099
600266843
12-473036-2
3000001030
600266852
12-473037-0
3000001031
600266853
12-470428-4
3000001124
600266854
2238600275
1050000963
600266855
20171100351
1050001040
600266856
2027602127
1050001086
600266857
2238600305
1050001100
600266858
3670600488
1050001111
600266859
6014600293
1050001157
600266860
3707602678
1050001067
600267299
3602601402
1050001098
600267300
2154601123
1050001110
600267301
3726600119
1050001167
600267302
2036605864
1050001019
600267837
2027602116
1050001066
600267838
3726600200
1050001168
600267839
2198600379
1050001194
600267840
12-473133-7
3000001053
600267841
12-473070-1
3000001060
600267842
12-473229-3
3000001062
600267843
12-467840-5
3000001130
600267844
12-469097-0
3000001131
600267845
12-470377-3
3000001132
600267846
12-470769-1
3000001133
600267847
12-470908-5
3000001135
600267849
12-470975-4
3000001136
600267850
12-471292-3
3000001137
600267851
12-471308-7
3000001138
600267852
12-471508-2
3000001139
600267853
12-471662-7
3000001140
600267854
12-471696-5
3000001141
600267855
12-471764-1
3000001142
600267856
12-472005-8
3000001143
600267857
12-472143-7
3000001144
600267858
22-472359-9
3000001146
600267859
2028607129
1050001087
600267873
2273600002
1050001090
600267874
12-472298-9
3000001072
600267912
12-473194-9
3000001073
600267913
12-473134-5
3000001038
600268949
12-473145-1
3000001082
600268951
12-473457-0
3000001097
600268952
2177600280
1050001063
600269262
2154601108
1050001094
600269263
3726600150
1050001128
600269265
3705600434
1050001195
600269267
7120850032
2000000792
600269287
7121668326
2000000993
600269288
7121966142
2000001014
600269289
7121753466
2000001022
600269290
7120524207
2000001096
600269291
7121575273
2000001108
600269292
7121919133
2000001162
600269293
12-472243-5
3000001145
600269294
2097600762
1050001010
600269320
3602601390
1050001079
600269321
2248600040
1050001112
600271908
3006613329
1050001118
600271909
22-473628-6
3000001116
600271910
12-471695-7
3000001348
600271911
12-471420-0
3000001349
600271912
1076716
1300001077
600273390
1076082
1300001181
600273391
1077462
1300001182
600273392
12-473518-9
3000001105
600273415
5050454775
2000000948
600274056
7121336809
2000000983
600274057
7121832930
2000001041
600274058
7122307155
2000001184
600274059
001082241
1300001270
600274213
7122239028
2000001152
600274214
7122256725
2000001183
600274215
7121722271
2000000991
600274216
3052602876
1050001187
600274218
12-473276-4
3000001176
600274219
12-473927-2
3000001177
600274220
3651604471
1050001222
600274999
2046605421
1050001275
600275000
20631100547
1050001307
600275001
6005600286
1050001338
600275002
7121657733
2000001075
600275003
12-474046-0
3000001236
600275005
12-114255-3
3000001677
600275006
12-465477-8
909000126
600275153
12-460880-8
909000134
600275154
12-466127-8
909000135
600275155
2210600429
1050001089
600275166
12-474206-0
3000001243
600275167
12-473983-5
3000001342
600275168
2105600365
1050001571
600275921
7121753607
2000000972
600275922
7122334985
2000001267
600275923
7122451052
2000001515
600275924
3706601428
1050001758
600276858
12-474188-0
3000001238
600276859
7121674803
2000001403
600276860
7122076396
2000001088
600277197
12-473362-2
3000001197
600277199
12-474281-3
3000001214
600277200
12-473732-6
3000001347
600277201
3643602404
1050001155
600277202
001070685
1300001012
600277203
001080934
1300001174
600277204
20321100005
1050001115
600277259
2039604549
1050001189
600277261
12-474234-2
3000001213
600277263
12-474538-6
3000001276
600277264
12-473776-3
3000001289
600277265
12-474536-0
3000001345
600277266
7122331841
2000001190
600277267
7122356434
2000001271
600277268
6014600088
1050001092
600277278
2218601128
1050001227
600277280
2198600438
1050001274
600277281
22-462687-5
814000005
600277282
22-463392-1
814000006
600277283
12-465022-2
868000001
600277284
12-466794-5
868000002
600277285
12-466540-2
868000004
600277286
12-466115-3
868000006
600277287
12-466311-8
868000007
600277288
12-466681-4
868000008
600277289
12-465277-2
868000009
600277290
12-465945-4
868000010
600277291
12-469251-3
868000015
600277292
12-465189-9
868000017
600277293
12-470449-0
868000018
600277294
12-465950-4
868000019
600277295
12-465680-7
868000020
600277296
12-468883-4
868000021
600277297
12-465802-7
868000022
600277298
12-466809-1
868000023
600277299
12-467125-1
868000024
600277300
12-468482-5
868000026
600277301
12-466745-7
868000028
600277302
12-465834-0
868000032
600277303
12-470164-5
868000033
600277304
12-465114-7
869000004
600277306
12-465290-5
869000005
600277307
12-465777-1
869000007
600277308
12-466146-8
869000009
600277309
12-468707-5
869000011
600277310
12-473040-4
3000001016
600277327
12-473069-3
3000001231
600277328
12-474309-2
3000001240
600277329
2030601875
1050001256
600277332
6008684
1650001624
600277333
3052602909
1050001340
600277452
001080213
1300001120
600277619
12-474396-9
3000001248
600277620
12-474615-2
3000001304
600277621
12-474625-1
3000001305
600277622
12-474793-7
3000001326
600277623
12-474356-3
3000001344
600277624
12-474454-6
3000001355
600277625
12-472651-9
3000001160
600277745
12-470920-0
3000001334
600277746
2108600297
1050001284
600278836
6005600235
1050001621
600278838
001081295
1300001221
600278839
001082302
1300001380
600278841
001081489
1300001314
600278842
212044
1000001574
600279167
3602601352
1050001117
600279168
6005600275
1050001253
600279169
12-474927-1
3000001357
600279194
2027602195
1050001777
600279195
2154601170
1050001229
600279196
224051
1000001642
600279199
7120444828
2000001588
600279200
21871100062
1050001254
600279333
3602601464
1050001433
600279335
12-474100-5
3000001346
600279336
12-474767-1
3000001356
600279337
7122405942
2000001299
600279339
2051601642
1050001512
600280458
2001708341
1050001179
600280460
12-473903-3
3000001255
600280494
12-474999-0
3000001367
600280495
6010270
1650001511
600280496
12-473930-6
3000001233
600280931
12-474252-4
3000001239
600280932
12-474783-8
3000001325
600281543
12-474762-2
3000001405
600281544
12-475316-6
3000001507
600281545
22-114276-9
3000001278
600282102
12-475084-0
3000001408
600282103
12-475126-9
3000001454
600282104
21491100132
1050001317
600282789
7122627289
2000001568
600282791
12-475079-0
3000001407
600282792
12-475220-0
3000001455
600282793
12-475255-6
3000001464
600282794
12-475267-1
3000001465
600282795
12-473750-8
3000001418
600282796
001080666
1300001516
600282797
001081407
1300001211
600283120
001085417
1300001580
600283121
12-475097-2
3000001578
600283122
6010180
1650001458
600284125
231027
1000001250
600284520
2058601997
1050001815
600284526
12-472155-1
3000001595
600284527
12-474022-1
3000001235
600284528
12-472777-2
3000002004
600285029
5040436072
2000001351
600285216
7122705481
2000001610
600285217
7122969368
2000001788
600285218
231043
1000001251
600285219
7122780740
2000001611
600285524
7122619625
2000001439
600286773
001078858
1300001283
600286774
12-474638-4
3000001627
600287923
8000383
1650001762
600288023
2045701120
1050001750
600288086
12-475406-5
3000001643
600289593
12-475004-8
3000001655
600289867
22-471347-5
978000001
600295295
22-470986-1
978000002
600295296
22-470751-9
978000003
600295297
22-471274-1
978000005
600295299
22-471474-7
978000009
600295303
22-473895-1
978000012
600295306
22-474402-5
978000014
600295308
22-472531-3
978000017
600295311
22-473538-7
978000018
600295312
22-474143-5
978000024
600295318
22-473670-8
978000027
600295321
22-473623-7
978000030
600295324
22-473889-4
978000031
600295325
22-473945-4
978000033
600295327
22-474353-0
978000034
600295328
22-472722-8
978000035
600295329
22-474077-5
978000036
600295330
22-474750-7
978000037
600295331
22-472504-0
978000039
600295333
22-473084-2
978000040
600295334
22-473598-1
978000042
600295336
22-473019-8
978000043
600295337
22-471526-4
978000046
600295340
22-473594-0
978000047
600295341
22-472802-8
978000048
600295342
22-472513-1
978000049
600295343
22-471784-9
978000050
600295344
22-470404-5
978000051
600295345
22-468312-4
978000053
600295347
22-472911-7
978000054
600295348
22-473860-5
978000055
600295349
22-473556-9
978000058
600295352
22-471999-3
978000059
600295353
22-472313-6
978000061
600295355
22-473141-0
978000063
600295357
22-473230-1
978000065
600295359
22-471634-6
978000082
600295376
503279849
1150001401
Clayton.  No loanid
503294792
1150001498
Clayton.  No loanid
503260869
1150001373
Clayton.  No loanid
503281720
1150001400
Clayton.  No loanid
503266350
1150001395
Clayton.  No loanid
503283192
1150001371
Clayton.  No loanid
503278341
1150001970
Clayton.  No loanid
503275972
1150001597
Clayton.  No loanid
503272061
1150001383
Clayton.  No loanid
503260793
1150001399
Clayton.  No loanid
503273065
1150001384
Clayton.  No loanid
503234706
1150001372
Clayton.  No loanid
503335768
1150001855
Clayton.  No loanid
503280657
1150001417
Clayton.  No loanid
503276011
1150001374
Clayton.  No loanid
503285149
1150001527
Clayton.  No loanid
503278520
1150001375
Clayton.  No loanid
503257737
1150001378
Clayton.  No loanid
503273469
1150001385
Clayton.  No loanid
503273037
1150001556
Clayton.  No loanid
2011000462
1400001469
Clayton.  No loanid
503259752
1150001402
Clayton.  No loanid
2011000933
1400001741
Clayton.  No loanid
503299399
1150001503
Clayton.  No loanid
503273456
1150001387
Clayton.  No loanid
503255085
1150001398
Clayton.  No loanid
503272937
1150001397
Clayton.  No loanid
503251726
1150001694
Clayton.  No loanid
503256518
1150001376
Clayton.  No loanid
503279494
1150001537
Clayton.  No loanid
503279768
1150001632
Clayton.  No loanid
503302762
1150001481
Clayton.  No loanid
503281800
1150001411
Clayton.  No loanid
503253990
1150001517
Clayton.  No loanid
503272246
1150001899
Clayton.  No loanid
503326005
1150001755
Clayton.  No loanid
2011001782
1400001850
Clayton.  No loanid
503339764
1150001888
Clayton.  No loanid
503325948
1150001768
Clayton.  No loanid
503301258
1150001486
Clayton.  No loanid
503254794
1150001681
Clayton.  No loanid




 
 

--------------------------------------------------------------------------------

 

MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank




 
 

--------------------------------------------------------------------------------

 


 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 2


PURCHASE AND SERVICING AGREEMENT
 
See Exhibit 10.7
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 3


ADDITIONAL DEFINED TERMS FROM POOLING AND SERVICING AGREEMENT


Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Independent:  When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.


Liquidation Proceeds:  Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.


Servicing Modification: Any reduction of the Note Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Purchase and Servicing Agreement.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3
 
INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 
Name
 
Title
 
Specimen Signature
                                                                               
                                                                     

 
 
D-3

--------------------------------------------------------------------------------

 


EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
   Date: 
 
 
751 Kasota Avenue
     
Minneapolis, MN  55414
     
Attn:  WFDC Release Department.
   



 
Re:
Custodial Agreement, dated as of January 1, 2012, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 


Mortgage Loan Number:
 
Investor Number:
     
Mortgagor Name, Address & Zip Code:
 
Pool Number:



Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full
     
_______ 2. Foreclosure
     
_______ 3.  Substitution
     
_______  4. Other Liquidation
     
_______ 5. Non-liquidation
Reason:__________________
     
For CMI Use Only:_____________



By:
   
(Authorized Signature)
     
Printed Name
       
Servicer Name:
PHH Mortgage Corporation
     
Ship To Address:
One Mortgage Way
       
Mount Laurel, NJ  08054
 


 
F-1

--------------------------------------------------------------------------------

 


Phone:
 
 



Custodian


Please acknowledge the execution of the above request by your signature and date
below:



   
Date
Signature
 



Documents returned to Custodian:



   
Date
Custodian
 

 
 
F-2

--------------------------------------------------------------------------------

 
